Citation Nr: 0022384	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-10 081A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to September 
1967.  Service records reflect that he served in Vietnam from 
August 1966 to June 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Oakland, 
California, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing that he has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a PTSD claim is well grounded 
where the veteran has "submitted medical evidence of current 
PTSD; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability".  Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 137 ( 1997); see also Gaines v. West, 11 Vet. App. 353, 
357 (1998) and Harth v. West, No. 98-2061 (U.S. Vet. App. 
July 19, 2000).  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded.  Elkins v. West, 12 Vet. App. 
209, 219 (1999) (en banc) (citing Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995)).  However, a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Thus, although the version of § 3.304(f) in effect prior to 
March 7, 1997, required a "clear diagnosis" of PTSD, that was 
a correct statement at that time only as to an award of 
service connection for PTSD.  The Court's opinion in Cohen 
required "medical evidence of a current disability", rather 
than a "clear diagnosis", in order to establish a well-
grounded PTSD claim.  Moreover, as noted above, the 
regulation in question has since been amended, and the 
amended version, which has been made retroactively effective 
to March 7, 1997, no longer requires evidence of a "clear 
diagnosis" of PTSD.

Nonetheless, the Board concludes that the veteran's claim for 
service connection for PTSD is not well grounded because the 
record does not contain medical evidence diagnosing PTSD.  
The first prong of the Cohen test for determining the well 
groundedness of a PTSD claim, medical evidence of a current 
disability, has not been satisfied by the evidence of record.  
In the absence of any medical evidence diagnosing PTSD, the 
veteran's claim of entitlement to service connection for PTSD 
must be found not well grounded as a matter of law.

The veteran's initial claim for compensation for PTSD was 
received in September 1996.  The veteran reported that he had 
received treatment for diabetes and dizzy spells, but did not 
indicate that he had been treated for PTSD.

VA medical records dated in 1995 and 1996 contain no 
diagnosis of PTSD.  VA outpatient progress notes reflect that 
the veteran was seen on November 7, 1996, for complaints of 
survivor guilt, "flash anger/rage" trouble keeping jobs, 
depression, flashbacks of Vietnam experiences, anxiety, and 
other symptoms.  The following assessment was given:  
"Symptoms of possible PTSD."  A psychiatric examination for 
disability evaluation purposes on November 7, 1996, did not 
result in a diagnosis of PTSD.  In April 1997 and September 
1997 assessments included rule-out PTSD.  However, progress 
notes through September 1998 contain no diagnosis of PTSD.

A thorough review of the medical evidence in this case 
reveals no evidence that the veteran has ever been diagnosed 
with PTSD.  As a well-grounded claim requires medical 
evidence of a current disability, the veteran's claim for 
service connection for PTSD must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The veteran, himself, is not competent to provide a 
medical diagnosis.  Medical diagnoses involve questions that 
are beyond the range of common knowledge and experience.  
Rather, they require the special knowledge and experience of 
a trained medical professional.  Although the appellant has 
presented statements regarding his psychiatric disorder, the 
record does not show that he is a medical professional, with 
the training and expertise to provide a diagnosis of PTSD.  
Consequently, his lay statements are not competent evidence 
for the purpose of showing the presence of a PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for PTSD is 
plausible or otherwise well grounded.  Therefore, it must be 
denied.

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau, supra (where 
the claim was not well grounded, VA was under no duty to 
provide the veteran with an examination).  However, in the 
limited circumstances where a claim for benefits is 
incomplete, and references other known and existing evidence, 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application, 
and this duty must be based on the facts of each case.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).  In this case, 
the RO substantially complied with this obligation in the 
Statement of the Case of February 1997 and Supplemental 
Statements of the Case dated in October 1998, July 1999, and 
January 2000.  While the RO has been unsuccessful in 
obtaining the service medical records concerning the veteran, 
there is no indication that these records would contain any 
information pertinent to the current claim.  The appellant 
has not alleged that he was seen for psychiatric complaints 
during his military service.  The appellant has not put VA on 
notice of the existence of any specific evidence that, if 
submitted, could make his claim for service connection for 
PTSD well grounded.



ORDER

Entitlement to service connection for PTSD is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

- 2 -


